— Motion by the petitioner, inter alia, for reargument of an appeal from a judgment of the Supreme Court, Suffolk County (Tanenbaum, J.), dated July 24, 1985, which was decided by decision and order of this court dated April 20, 1987 [129 AD2d 679].
Ordered that the motion is granted to the extent of vacating the last two sentences of the decision and order dated April 20, 1987, and substituting therefor the following: "Moreover, the delay the petitioner encountered in reducing its claim against the debtor to judgment was not due to the appellant’s commencement of its action during pendency of the bankruptcy proceedings.” and it is further,
Ordered that the motion is otherwise denied.
The attorney for the petitioner has provided an explanation for the presence of the address on the copy of the summons which had been used in the initial attempts to serve the debtor. The court accepts this explanation and modifies its decision and order to the extent indicated. Mangano, J. P., Bracken, Eiber and Spatt, JJ., concur.